|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

PH|LL|P MYERS, et a|.

Plaintiffs,

v. § 3:1a-cv-42
(JUDGE MAR|AN|)
ClTY OF W|LKES-BARRE, et al.,
Defendants.
MEMORANDUM OPlNlON

 

l. lNTRoouchoN AND PRocEDuRAL HrsToRY

On January 5, 2018, Plaintiffs Phillip Myers and Daniel Duffy hled a Complaint
against Defendants City of Wilkes-Barre, PA, Mayor Tony George, Police Chief Marcella
Lendacky, and Commander Ronald Foy, alleging that “[t]he City of Wilkes-Barre,
Pennsylvania, by and through the individual defendants, retaliated against Plaintiffs when
Plaintiffs engaged in certain speech, association and union activities, all of which were
protected under the First Amendment." (Doc. 1, at 1[ 1). Count l of the Complaint alleges
that the individual defendants violated Plaintiffs’ First Amendment rights and Count ll
alleges that the City of Wilkes-Barre violated 42 U.S.C. § 1983 by “develop[ing] and
maintain[ing] a number of deficient policies and/or customs which caused the deprivation of
Plaintiffs’ constitutional rights”. (Doc. 1).

Defendants thereafter filed a l\/lotion to Dismiss Plaintiffs’ Complaint (Doc. 8), which

is now before the Court. The issues have been fully briefed and Defendants’ Motion is ripe

for disposition For the reasons set forth below, the Court will grant in part and deny in part
Defendants’ Motion to Dismiss.
||. FAcTuAL ALLEGAT\oNs

Plaintiffs’ Complaint (Doc. 1) alleges the following facts which, for the purposes of
resolving Defendants’ Motion to Dismiss, the Court takes as true:

Plaintiffs Phi||ip Myers and Daniel Duffy have, since April 19, 2002, and February 6,
2014, respectively, been police officers for the Wilkes-Barre Police Department (“WBPD”),
which is the police force for the City of Wilkes-Barre. (Doc. 1, at 1111 5, 6).

Defendant City of Wilkes-Barre is a municipality in Luzerne County, Pennsylvania,
with municipal offices located at 40 East l\/larket Street, Wilkes-Barre PA 18711. (ld. at 11 7).

Since approximately January 4, 2016, Defendant Tony George has served as Mayor
for the City of Wilkes-Barre. Mayor George is the former police chief of the WBPD, the
police department controlled and operated by the City of Wilkes-Barre. (ld. at 11 8).

Defendant Marcella Lendacky held the position of Acting Police Chief of the WBPD
from approximately January, 2016 to l\/larch, 2016. On or about March 21, 2016, Lendacky
was appointed as permanent Chief of Police by Mayor George and served in this capacity
for all times material to this action. Prior to being made Chief, Lendacky’s permanent rank
was that of Lieutenant. (ld. at 11 9).

Defendant Commander Ronald Foy has served as Patrol Commander for the WBPD

since July, 2016. (Doc. 1, at 11 10).

The WBPD employs approximately fifty-five patrol ofhcers, eight detectives, seven
sergeants, three lieutenants, two commanders, and one police chief. (ld. at11 12). The
WBPD chapter of the Police Benevolent Association (“PBA”) serves as the union and
bargaining unit for patrol officers, detectives, sergeants, and lieutenants in the WBPD, but
does not represent the commanders or chief. (ld. at 1111 13, 15, 16). At all times material to
this action, Plaintiff Myers served as President of the WBPD chapter of the PBA and, since
January, 2017, Plaintiff Duffy has served as Vice President of the WBPD chapter of the
PBA. (ld. at 1111 13, 14).

On or about March 17, 2015, Duffy filed a complaint against then-Lieutenant
Lendacky. The complaint alleged that Lendacky was engaging in a course of conduct that
repeatedly violated agency codes of conduct and was targeting Duffy. (Doc. 1, at11 17).
Purportedly as a result of Duffy’s complaint, Duffy was removed from Lendacky’s shift and
Lendacky was sent to POLEX (“Police Law Enforcement Executive Training”). (ld. at 1111 18,
19). Other Lieutenants attended the same training with Lendacky. (ld. at11 18).

ln approximately September or October of 2015, then-mayoral candidate Tony George
asked the PBA and local Fraternal Order of Police (“FOP”) to endorse him for Mayor of
Wilkes-Barre. l\/lyers, as PBA President, was asked by George to have the union endorse
him for mayor. (ld. at 11 20). ln response, Myers advised George that the PBA does not
endorse candidates and thus the PBA would not endorse him. (ld. at 11 21). On or about

October 9, 2015, the PBA formally voted not to endorse George for l\/layor. (ld. at 11 22).

ln November, 2015, Tony George was elected Nlayor of Wilkes-Barre. (Doc. 1, at11
23).

At the end of 2015, Lieutenant Chris Roberts, Records Commander at the WBPD,
reported to then-Police Chief Hughes that Lieutenant Lendacky was altering police reports
and/or reclassifying reports in order to reflect lesser crimes than had actually been
committed. Chief Hughes indicated that he planned to investigate the matter. (ld. at11 24).

On or about January 4, 2016, Tony George took oche as mayor. (ld. at 11 25). On or
about January 7, 2016, George removed Myers from his position as Community Policing
Sergeant “in retaliation for Myers’ refusal to have the PBA endorse him for mayor." (ld. at 11
26). Later that month, George “coerced” Chief Hughes to immediately go on leave and
retire at the end of March of 2016; and then appointed Lendacky as interim chief of police.
(ld. at 11 27). Purportedly as a result of this change in leadership, no investigation was
performed regarding Lendacky altering and/or reclassifying reports. (ld. at1128).

Also in January of 2016, Lieutenant Roberts left his position as records commander,
and submitted concerns about Lendacky to the City of Wilkes-Barre’s human resources
department (Doc. 1, at 11 29).

ln March, 2016, in an effort to prevent Lendacky’s permanent appointment to Chief,
Myers, with input from the PBA board, drafted a letter regarding Lendacky with the intention
of having it approved by the PBA and sent to l\/layor George and the Council. (ld. at 11 30).

However, on March 21, 2016, the day on which the PBA was to close voting on whether the

letter should be submitted to the mayor, George promoted Lendacky at an impromptu
swearing-in ceremony despite the fact that Chief Hughes was still on leave and was not set
to formally retire for another week. (ld. at 1111 31, 32). Nonethe|ess, the same day George
swore-in Lendacky, at Myers’ recommendation, the PBA voted to submit the letter regarding
Lendacky and sent the letter to l\/layor George. (ld. at11 34). Myers was responsible for the
drafting of the letter and the effort to have it submitted on behalf of the PBA. (ld. at 11 35).

ln approximately July of 2016, Ronald Foy was appointed to Patrol Commander by
Lendacky despite having no prior training or experience in a leadership role. (Doc. 1, at11
36).

ln September of 2016, Myers, in his union capacity, and other union members, held
meetings with Mayor George and City Administrator Ted Wampole regarding the state of
the department, the department’s relations with outside agencies, the relationship between
the administration and PBA, and leadership issues with Lendacky and her Command. (ld.
at 11 37).

ln approximately October and November of 2016, due to complaints made to Myers
by PBA members, the PBA ran a confidence survey - organized by Myers - among its
members regarding the Chief and Command Staff in the department (ld. at 11 38). ln
November, Myers released the completed survey to the City Administration and then
presented it to the City Council in December, 2016. (ld. at 11 39). Myers indicated in his

presentation that the PBA believed that the police department was mismanaged, that

morale was unacceptably low, and that public safety had suffered and would continue to
suffer if the problems identified were not remedied. Myers also requested an investigation
into the conduct of Lendacky as Chief. (ld. at 11 40).

ln December, 2016, Myers, “in his union capacity,” gave City Administrator Wampole
copies of police reports which had allegedly been changed or altered by Lendacky while she
was Lieutenant and Police Chief. ln these reports, crimes were reclassified as lesser
offenses, in order to affect the crime statistics for the City of Wilkes-Barre and in order to
portray a message that crime was decreasing in Wilkes-Barre. (ld. at 11 41).

No action was taken by the City of Wilkes-Barre or Mayor George in response to
Myers’ request for an investigation into Lendacky’s management, nor was any action taken
in response to Myers’ complaints to Wampole regarding Lendacky allegedly falsifying crime
records. (Doc. 1, at 11 42).

|n December, 2016, Plaintiff Daniel Duffy-was elected Vice President of the PBA.
(ld. at 11 43). ln December, 2016, and January, 2017, “in his capacity as Vice President of
the PBA,” Duffy complained that training certifications for First Aid, CPR, and Taser expired
for the majority of WBPD officers, thus causing a safety concern for both officers and the
public. (ld. at 11 44). Thereafter, Commander Foy “hastily” organized a CPR and First Aid
training session, “which he was not qualified to conduct, and which did not meet minimum
safety standards of the American Red Cross.” (ld. at 11 45). ln response, Duffy and Myers,

“in their union capacity,” complained to Lendacky and Wampole regarding Foy’s training

6

and stated that it violated instructor codes of conduct of the American Red Cross. (ld. at11
46). Foy thereafter “threatened" to investigate Plaintiffs and withhold annual training pay
from all PBA Members. (ld. at 11 47). Duffy and Myers then complained to City
Administration regarding Foy’s threats. (Doc. 1, at 11 48).

Foy also ordered that l\/lyers and Duffy were prohibited, even in their union capacity,
from making complaints to the City administrator, mayor, or city council, and stated that
Plaintiffs were required to take all union complaints up the chain of command, even for PBA
business with City management, (ld. at 11 49).

After Duffy again complained to Wampole on behalf of the union regarding an issue
involving the service of summary warrants for magisterial district court by PBA members,
Duffy was told by l\/lagistrate Judge l\/lal|oy that City management had put a “target on your
(Duffy’s) back.” lV|alloy also told Duffy that Wampole had recently inquired about a claim
that Duffy created a disturbance in l\/lalloy’s courtroom, which Malloy informed Wampole
was false. (ld. at11 51).

ln April, 2017, Foy ordered that officers would be prohibited from reviewing any
police reports other than their own reports. This order prevented officers from staying
informed about crimes in the City of Wilkes-Barre. Plaintiffs believed that this order was
illegal and posed a threat to public safety and to the safety of WBPD and PBA police
officers (ld. at 1111 52, 53). The PBA and Duffy and Myers subsequently concluded that this

order was a matter of public concern. Therefore, that same month, Duffy wrote a Facebook

post, in collaboration with Myers, “in their capacity as PBA officers and on behalf of the
PBA”, regarding Foy’s Order, and one and/or both of the Plaintiffs posted it on the PBA
Facebook page. (Doc. 1, at 1111 54, 55). Duffy and Myers also separately emailed Chief
Lendacky to request that the order be rescinded. (ld. at 11 56).

Later in April, 2017, Myers was called into a meeting with Foy and Commander
Joseph Coffay. Myers was told that his presence was in his union capacity, Duffy also
attended the meeting, in his union capacity. (ld. at11 57). Foy informed Myers and Duffy
that Mayor George had ordered him to investigate the PBA Facebook posting. (ld. at 11 58).
Foy also ordered Myers to reveal information regarding who authored the post and who
administered the union Facebook page, which Myers refused to do. (ld. at1159). Myers
subsequently emailed Lendacky about this encounter, requesting her to instruct Foy to
rescind his order for Myers to reveal the author of the post. (ld. at 11 60).

ln May of 2017, allegedly “in retaliation for Plaintiffs’ protected complaints, their
refusal of an unlawful order, and the fact that they were perceived by the Defendants as
having authored and/or been responsible for the posting of the aforementioned PBA
Facebook post,” the City of Wilkes-Barre issued disciplinary charges against Myers and
Duffy. (Doc. 1, at11 61).

Plaintiffs subsequently again unsuccessfully sought to have Chief Lendacky rescind
Foy’s order. (ld. at 11 62). On September 6, 2017, “in his union capacity,” Duffy emailed

Mayor George and Administrator Wampole to have the order rescinded (ld. at 11 63).

Later that same night, the City of Wilkes-Barre issued suspension notices due to Myers and
Duffy’s postings on the PBA Facebook page. (ld. at11 64).

On September 7, 2017, referencing the order at issue, Commander Coffay ordered
that officers were again permitted to read other police reports. (ld. at 11 65).

On 0ctober 5, 2017, having learned that Myers and Duffy had been suspended, the
City Council recommended that an outside entity be retained to conduct an inquiry into the
WBPD’s management practices. (ld. at 11 66).

Duffy and Myers, in their capacity as PBA President and Vice President, met with
Councilmembers, and again complained about the WBPD’s management. (Doc. 1, at 11 67).

On or about September 16, 2017, Duffy, “in his capacity as Vice President of the
PBA”, emailed Mayor George and City Administrator Wampole about an ongoing course of
“unbecoming conduct” by Foy. (ld. at 11 68). ln response, Mayor George claimed that Duffy
had threatened him and Wampole in the email. (ld. at 11 69). Duffy was thereafter served
with a disciplinary notice for charges based on his email to Mayor George and Administrator
Wampole. (ld. at1170).

At this time, Myers and Duffy also learned that Lendacky had emailed the l\/layor
information about them, involving a lawsuit filed against Duffy while at his previous
employer, and a civil suit filed by Myers for wrongful termination twenty years earlier at his

previous agency. (ld. at 11 71). Mayor George subsequently fon/varded this information to

reporters, suggesting that the reporters write a negative news story about Duffy and Myers.
(Doc. 1, at 11 72).

On or about October 18, 2017, Duffy was terminated for his email to Mayor George
and for the PBA Facebook post, which Defendants perceived that Duffy had written. (ld. at
11 73). Myers was also suspended without pay, related to his refusal to name the author of
the PBA Facebook post (ld. at 11 74).

On December 14, 2017, Myers received a Loudermil/ notice, informing him that he
would again be disciplined At the time of the filing of the Complaint, Myers had not yet
received any discipline related to this notice. (ld. at 11 75).

On January 4, 2018, Myers received notice that he was going to be suspended
without pay from January 10, 2018, to February 1, 2018, regarding a separate matter
unrelated to the December 14, 2017, notice. The separate matter was related to a
November 6, 2017, Loudermi// notice that Defendant had issued to Myers. (ld. at 11 76).

|||. STANDARD oF RElew

A complaint must be dismissed under Federal Rule Civil Procedure 12(b)(6), if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bel/ At/.
Corp. v. Twomb/y, 550 U.S. 544, 570, 127 S.Ct. '1955, 167 L.Ed.2d 929 (2007). The plaintiff
must aver “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." Ashcroff v. /qba/, 556 U.S. 662, 129 S.Ct.

1937, 1949, 173 L.Ed.2d 868 (2009).

10

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formu|aic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,
alterations, and quotations marks omitted). ln other words, “[f]actual allegations must be
enough to raise a right to relief above the speculative level.” Covingfon v. lnt'/ Ass'n of
Approved Basketba// Officia/s, 710 F.3d 114, 118 (3d Cir. 2013) (internal citations and
quotation marks omitted). A court “take[s] as true all the factual allegations in the Complaint
and the reasonable inferences that can be drawn from those facts, but . . . disregard[s] legal
conclusions and threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Ethypharm S.A. France v. Abbott Labs., 707 F.3d 223, 231 n.14
(3d Cir. 2013) (internal citation, alteration, and quotation marks omitted). Thus, “the
presumption of truth attaches only to those allegations for which there is suchient ‘factual
matter’ to render them ‘plausib|e on [their] face.”’ Schuchardt v. President of the U.S., 839
F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting /qba/, 556 U.S. at 679).
“Conclusory assertions of fact and legal conclusions are not entitled to the same
presumption.” ld.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted

unlawfully.’” Conne//y v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

11

citation omitted) (first quoting Twomb/y, 550 U.S. at 556; then quoting lqba/, 556 U.S. at
678). “The plausibility determination is ‘a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.”’ ld. at 786-787 (quoting
lqba/, 556 U.S. 679).

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phi//ips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she
has leave to amend the complaint within a set period of time.
ld.
|V. ANALYsls

Defendants assert that Plaintiffs’ Complaint must be dismissed on several bases.
Specifically, Defendants argue that (1) the Complaint fails to state a claim upon which relief
can be granted; (2) the claims against Defendants George and Lendacky in their official
capacities must be dismissed as duplicative; and (3) the City of Wilkes-Barre is immune

from punitive damages and thus the demand for punitive damages against Wilkes-Barre

must be dismissed. (See genera//y, Doc. 10).1

 

1 Although Defendants’ motion to dismiss originally also sought dismissal of Plaintiffs’ complaint
“based upon a prior pending action . . .[, a]fter further investigation and research, Defendants no longer
seek dismissal of Plaintiffs’ complaint on that basis." (Doc. 10, at 2 n.1).

12

A. Defendants George and Lendacky in their Official Capacities and Punitive
Damages Against the City of Wilkes-Barre

Plaintiffs do not contest Defendants’ assertion that the City of Wilkes-Barre is
immune from punitive damages and specifically “concede the punitive damages claim
against the City.” (Doc. 13, at 1 n.1). According|y, the Court will grant Defendants’ motion
to dismiss the punitive damage claim against the City of Wilkes-Barre. Plaintiffs’ demand
for punitive damages thus remains pending only against the individual defendants

Furthermore, Defendants’ request that Plaintiffs’ § 1983 Official Capacity claims
against l\/layor George and Chief Lendacky be dismissed as duplicative of the claims
against the City of Wilkes-Barre (Doc. 10, at 14) will be granted.2

The Supreme Court has emphasized that suits against state actors in their official
capacity “generally represent only another way of pleading an action against an entity of
which an officer is an agent.” Hafer v. Me/o, 502 U.S. 21, 25, 112 S.Ct. 358, 116 L.Ed.2d
301 (1991) (quoting Kentucky v. Graham, 473 U.S. 159, 165, 105 S.Ct. 3099, 87 L.Ed.2d
114 (1985)). ln other words:

Suits against state officials in their ofhcial capacity therefore should be treated

as suits against the State. lndeed, when officials sued in this capacity in federal

court die or leave office, their successors automatically assume their roles in

the litigation. . . . Personal-capacity suits, on the other hand, seek to impose
individual liability upon a government officer for actions taken under color of
state law. Thus, on the merits, to establish personal liability in a § 1983 action,

it is enough to show that the official, acting under color of state law, caused the
deprivation of a federal right.

 

2 Plaintiffs’ brief in opposition to Defendants’ Motion to Dismiss does not address this argument by
Defendants

13

ld. Further, previous decisions

make[] clear that the distinction between official-capacity suits and personal-

capacity suits is more than a mere pleading device. State officers sued for

damages in their ofhcial capacity are not “persons" for purposes of the suit

because they assume the identity of the government that employs them. By

contrast, officers sued in their personal capacity come to court as individuals.
ld. at 27 (citing l/l/i// v. Michigan Dep’t of State Po/ice, 491 U.S. 58, 71, 109 S.Ct. 2304, 105
L.Ed.2d 45 (1989)) (internal alterations, citations, and quotation marks omitted). Here,
Plaintiffs’ Complaint alleges that the City of Wilkes-Barre, “by and through the individual
defendants, retaliated against Plaintiffs” in violation of the First Amendment (Doc. 1, at 11 1).
Where both the City of Wilkes-Barre and Defendants George and Lendacky have been
sued for the violations of Plaintiff’s First Amendment rights, the claims against Defendants
George and Lendacky in their official capacities are duplicative of the claims against the City
of Wilkes-Barre and those individual defendants will thus be dismissed in their official
capacities only.

B. Plaintiffs’ First Amendment Claims

The Court will next address Defendants’ principal argument in support of their motion
to dismiss - that Plaintiffs fail to state a claim upon which relief can be granted because: (1)
Plaintiffs did not engage in protected First Amendment speech; (2) no causal connection
exists between Plaintiffs’ speech and any adverse employment action; and (3) the
Complaint is “riddled with conclusory allegations devoid of further factual enhancement.”
(See Doc. 10, at 3-14).

14

“[T]o plead a retaliation claim under the First Amendment, a plaintiff must allege: (1)
constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of
ordinary firmness from exercising his constitutional rights, and (3) a causal link between the
constitutionally protected conduct and the retaliatory action.” Thomas v. /ndep. Twp., 463
F.3d 285, 296 (3d Cir. 2006). See a/so, Gorum v. Sessoms, 561 F.3d 179, 184 (3d Cir.
2009) (“To state a First Amendment retaliation claim, a public employee plaintiff must allege
that his activity is protected by the First Amendment, and that the protected activity was a
substantial factor in the alleged retaliatory action . . . . lf these two elements are satisfied,
the burden shifts to the defendants to demonstrate that the same action would occur if the
speech had not occurred.”) (citing Hi// v. Borough of Kutztown, 455 F.3d 225, 241 (3d Cir.
2006); Green v. Phi/a. Hous. Auth., 105 F.3d 882, 885 (3d Cir. 1997)).

1. Whether Plaintiffs Engaged in Constitutionally Protected Conduct

ln the present action, the Complaint broadly assert that the Defendants violated the
Plaintiffs’ First Amendment rights by retaliating against them for engaging in “certain
speech, association and union activities." (Doc. 1, at 11 1). Although both parties largely
limit their analyses in their respective briefs in support of, and in opposition to, the motion to
dismiss to the issue of whether Plaintiffs have adequately pleaded a First Amendment free
speech claim, the Court must also address the sufficiency of the pleadings with respect to

the First Amendment association claim alleged by Plaintiffs.

15

“The [Supreme] Court has made clear that public employees do not surrender all
their First Amendment rights by reason of their employment” Garcetti v. Cebal/os, 547 U.S.
410, 417, 126 S.Ct. 1951, 164 L.Ed.2d 689 (2006). With respect to a First Amendment free
speech claim, “the First Amendment protects a public employee's right, in certain
circumstances, to speak as a citizen addressing matters of public concern.” ld. When
“public employees make statements pursuant to their official duties, the employees are not
speaking as citizens for First Amendment purposes, and the Constitution does not insulate
their communications from employerdiscipline.” ld. at 421. However, if an employee
speaks as a citizen on a matter of public concern, “[t]he question becomes whether the
relevant government entity had an adequate justification for treating the employee differently
from any other member of the general public.” ld. at 418. Thus, a public employee’s
“speech is protected by the First Amendment only (1) if he spoke as a citizen (and not as an
employee), (2) if his speech involved a matter of public concern, and (3) if his employer
lacked an adequate justification for treating him differently from the general public.” De Ritis
v. McGarrig/e, 861 F.3d 444, 452 (3d Cir. 2017) (quotation marks omitted); see also, Hi//,
455 F.3d at 241-242 (quotation marks omitted) (“A public employee’s statement is protected
activity when (1) in making it, the employee spoke as a citizen, (2) the statement involved a
matter of public concern, and (3) the government employer did not have an adequate
justification for treating the employee differently from any other member of the general

public as a result of the statement he made.”).

16

Here, Myers and Duffy, as police officers for the Wilkes-Barre Police Department,
were both public employees Plaintiffs assert that their statements or “complaints” alleged
in the Complaint were made in their capacity as union representatives (Doc. 13, at 8),
positions they held by virtue of their employment as police ofhcers (see Doc. 1, at11 15).

ln analyzing a free speech claim, the Supreme Court has clarified that under
Garcetti’s “pursuant to official duties” test, the “critical question . . . is whether the speech at
issue is itself ordinarily within the scope of an employee's duties, not whether it merely
concerns those duties” Lane v. Franks, 573 U.S. 228, 240, 134 S.Ct. 2369, 189 L.Ed.2d
312 (2014); see also, F/ora v. Cty. of Luzerne, 776 F.3d 169 (3d Cir. 2015) (applying Lane
by asking whether the plaintiffs speech was “part of his ordinary responsibilities," that is,
“part of the work he was paid to perform on an ordinary basis”); Dougherfy v. Sch. Dist. of
Phi/a., 772 F.3d 979, 990 (3d Cir. 2014) (“lf anything, Lane may broaden Garcetfi’s holding
by including ‘ordinary’ as a modifier to the scope of an employee's job duties.”). |n Lane,
the Court emphasized that “the mere fact that a citizen's speech concerns information
acquired by virtue of his public employment does not transform that speech into employee -
rather than citizen - speech.” Lane, 573 U.S. at 240.

Nonethe|ess, Courts have repeatedly held that a public employee generally does not
act as a private citizen when engaging in speech performed while in his official capacity as a
union officer. See e.g., Hi// v. City of Phi/a., 2008 WL 2622907, *6 (E.D. Pa. 2008) (“Any

activity or related speech which allegedly led to retaliation against [plaintiff] was conducted

17

pursuant to his official duties as a union delegate acting on behalf of employees of a
municipal agency, and not as a citizen.”), aff’d, 331 F.App’x 138, 142 (3d Cir. 2009);
Beresford v. Wal/ Twp. Bd. Of Educ., 2010 WL 445684, *6 (D.N.J. 2010) (finding that one
reason, among others, that Plaintiff failed to establish that his speech was protected was
because “Plaintiff was not acting as a private citizen when engaging in speech as a public
employee and President of the WlTA union because such speech was performed while
Plaintiff was in his official capacity as negotiator of his union.”); Foster v. Twp. of
Pennsauken, 2017 WL 2780745, *10 (D.N.J. 2017) (“Plaintiff's advocacy for the
[implementation of twelve-hour shifts] in his position as a representative for the union was
not done as a private citizen, because those statements were made pursuant to his duties
as a representative of the union in negotiating their new contract.”) (citing Hi'//, 331 F.App’x
at 142; Beresford, 2010 WL 445684, at *6). See also, Ki/lion v. Coffey, 696 F.App’x 76, 79
n.4 (3d Cir. 2017) (rejecting police officers’ argument that union activity is per se protected
conducU.

Upon review of the present Complaint, the large majority of the factual allegations
setting forth the basis for Plaintiffs’ “protected” speech are specifically pleaded as having
been done by Plaintiffs in their “union capacity” or on behalf of the PBA. (See e.g., Doc. 1,
at 1111 21, 30, 35, 37, 38, 41, 44, 46, 51, 55, 63, 67, 68). Although the fact that Plaintiffs were
union officials, in itself, does not bar Plaintiffs from asserting a viable First Amendment free

speech claim, Plaintiffs have effectively severely limited their ability to state a claim that they

18

engaged in protected speech under the First Amendment due to their repeated and specific
assertions that their speech and complaints were made in their capacities as union officers
Even affording Plaintiffs every reasonable inference, Plaintiffs’ pleadings can be clearly read
as asserting that a majority of Plaintiffs’ speech was undertaken as part of their official
duties as union officers in the PBA. As a result, with respect to those allegations which
specifically allege that Plaintiffs acted within their union capacities or on behalf of the union,
Plaintiffs have not adequately pleaded that they were acting as private citizens rather than
pursuant to their official duties as union officers

However, the Complaint sets forth several factual allegations wherein, affording
Plaintiffs every reasonable inference, it is not evident that one or both of them were acting
within their official duties as union officials or police officers As to those factual pleadings
although Defendants argue that Plaintiffs’ Complaint “only details a lengthy history of
employee complaints up the chain of command concerning administrative policy and
appointments” and Plaintiffs’ speech is therefore not protected as they were only speaking
in the course of their official duties, (Doc. 10, at 4-5)3, “[w]hether a particular incident of
speech is made within a particular plaintiffs job duties is a mixed question of fact and
law,” Dougherty, 772 F.3d at 988, in that “the scope and content of a plaintiffs job

responsibilities is a question of fact, but the ultimate constitutional significance of those facts

 

3 See e.g., Foraker v. Chaffinch, 501 F.3d 231, 241 (3d Cir. 2007) (declining to extend First
Amendment protection to the speech of police officers when they were, pursuant to their job duties,
“report[ing] problems . . . up the chain of command”), abrogated on other grounds by Borough of Duryea v.
Guarnieri, 564 U.S. 379, 131 S.Ct. 2488, 180 L.Ed.2d 408 (2011).

19

is a question of law”, F/ora, 776 F.3d at 175. Here, the precise contours of Plaintiffs’
employment responsibilities and duties, either as police ochers or union officials have not
been pleaded in the Complaint ln the absence of these allegations, it cannot be discerned
whether one or both of the plaintiffs were speaking as private citizens when they made
certain statements set forth in the Complaint, or instead whether each of their statements
was strictly within scope of their official duties as Wilkes-Barre police officers or union
officials

Next, when analyzing a free speech claim, in addition to the requirement that the
plaintiff must speak as a private citizen, “[t]o be protected, the speech must implicate a
matter of public concern. . . . Speech implicates a matter of public concern if the content,
form, and context establish that the speech involves a matter of political, social, or other
concern to the community.” Mil/er v. C/inton Cty., 544 F.3d 542, 548 (3d Cir. 2008) (citing
Connick v. Myers, 461 U.S. 138, 146-148, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983)). “ln
determining whether the speech at issue satisfies this element, courts should take into
account the employee’s motivation as well as whether it is important to our system of self-
government that the expression take place.” Munroe v. Cent. Bucks Sch. Dist., 805 F.3d
454, 467 (3d Cir. 2015). For example, speech may be a matter of public concern when the
speaker seeks to “bring to light actual or potential wrongdoing or breach of public trust” on
the part of government officials Borden v. Sch. Dist. of Twp. of E. Brunswick, 523 F.3d

153, 170 (3d Cir. 2008) (quoting Connick, 461 U.S. at 148). The speech is not protected if it

20

“constitute[s] merely personal grievances.” Fe/dman v. Phi/a. Hous. Auth., 43, F.3d 823,
829 (3d Cir. 1994) (citing Connick, 461 U.S. at 147). Nonethe|ess, speech motivated by
private concern may also qualify as protected speech if it “addresses a matter that concerns
the public as well as the speaker.” Brennan v. Noiton, 350 F.3d 399, 412 (3d Cir. 2003).
As the Third Circuit has instructed,

Because we are not to make a superficial characterization of the speech or
activity taken as a whole, we conduct a particularized examination of each
activity for which the protection of the First Amendment is claimed to determine
whether it involves a matter of public concern, while taking care not to cherry
pick something that may impact the public while ignoring its manner and
context That is to say, we will hold that a discrete unit of speech addresses a
matter of public concern if it discusses fundamental problems reaching beyond
the employee’s day-to-day minutiae, such as a concern that all assistant district
attorneys in an office are required to work on political campaigns, a concern
about academic integrity in today’s youth generally, or a concern about
academic standards applicable to a university as a whole, But if a discrete unit
of speech addresses only the employee’s own problems, and even if those
problems brush against a matter of public concern by virtue of that employee’s
public employment then that speech is merely a personal grievance.

De Ritis, 861 F.3d at 455 (internal citations, alterations, and quotation marks omitted).
Here, Defendants argue that “Plaintifis’ claims are a transparent attempt to
constitutionalize their employee grievances regarding the managerial directives of their
superiors . . (Doc. 10, at 7). Although Defendants may ultimately succeed in
demonstrating that each of Plaintiffs’ actions and statements did not involve matters of
public concern, such an argument is premature in light of Plaintiffs allegations Specifically,
Plaintiffs’ Complaint includes multiple allegations that Lendacky “falsified” crime records,

that police officers did not have up-to-date First Aid, CPR, and Taser training certifications,

21

and that when they were trained, that training “did not meet minimum safety standards” (see
e.g., Doc. 1, at 1111 24, 41, 42, 44, 45). At this stage in the pleadings, the Court cannot read
these allegations as merely constituting “personal grievances.” Rather, affording Plaintiffs
every reasonable inference, this speech may constitute a matter of public concern as it
seeks to “bring to light actual or potential wrongdoing or breach of public trust”, Borden, 523
F.3d at 170, on the part of the Chief of Police, Police Commander, and Wilkes-Barre Mayor.
Finally, to demonstrate that they are entitled to First Amendment protection for their
free speech claim, Plaintiffs must have suchiently pleaded that the government employer
did not have an adequate justification for treating the employee differently from any other
member of the general public as a result of the statement(s) they made. “The problem in
any case is to arrive at a balance between the interests of the [public employee], as a
citizen, in commenting upon matters of public concern and the interest of the State, as an
employer, in promoting the efficiency of the public services it performs through its
employees.” Pickering v. Bd. of Educ., 391 U.S. 563, 568, 88 S.Ct. 1731, 20 L.Ed.2d 811
(1968). Once again, Defendants’ arguments are premature. Although Defendants argue
that “Plaintiffs’ social media and other public criticisms of the City’s Administration and
administrative directives of their superior officers would and have unjustifiably jeopardized
the order, discipline, and functioning of the Department” (Doc. 10, at 9), this argument
requires the Court to accept facts not contained within the Complaint and Defendants’

perception of how those facts impact Plaintiffs’ claims Although the Court recognizes that

22

the public “has little interest in speech that ‘brush[es] ever so gently against a matter of
public concern’ but nonetheless remains ‘focused upon [the employee’s] private grievances
as an employee,”' De Ritis, 861 F.3d at 457 (quoting Mi/ler, 544 F.3d at 550-551), based on
the pleadings alone, the Court is unable to say as a matter of law that each of Plaintiffs’
actions focused only on their private grievances

For the foregoing reasons, drawing all reasonable inferences in favor of Plaintiffs, the
Court finds that they have sufficiently alleged that they engaged in constitutionally protected
conduct with respect to their First Amendment free speech claim.

Nonethe|ess, although Plaintiffs have only barely successfully pleaded their claim
that they were engaged in protected speech such that their free speech claim will be
allowed to proceed, this Court’s analysis differs with respect to Plaintiffs’ association claim,
and specifically whether Plaintiffs have sufficiently pleaded that they engaged in
constitutionally protected conduct such that their association claim may survive. When
analyzing a pure First Amendment association claim, the Third Circuit recently held that
Garcetti is inapplicable as it “applies to speech, not association.” Palardy v. Twp. of
Millburn, 906 F.3d 76, 83 (3d Cir. 2018). Specifically, the Court explained that “mere
membership in a public union is always a matter of public concern” and that “it is hard to
imagine a situation where a public employee’s membership in a union would be one of his
‘official duties.’” ld. Furthermore, while Palardy was decided at the motion for summary

judgment stage, the Circuit found that “there is no evidence that Palardy’s membership in

23

the police officers’ union was one of his job duties” ld. Here, at this earlier stage in the
proceedings, although Plaintiffs’ pleadings indicate that “the PBA serves as the union for
patrol officers, detectives sergeants and lieutenants in the” WBPD (Doc. 1, at11 15), these
pleadings do not state that, all the relevant times, this membership was mandatory or “one
of [their] job duties”, nor that Duffy and Myers’ participation as ofhcers in the union were part
of their job duties in any way.

Here, Plaintiffs have repeatedly alleged that that they were union members and
engaged in union activity. The Court believes the case law makes it clear that actions taken
as agents of the union are generally not constitutionally protected. However, the case law
makes equally clear that membership in, or association with, a union has constitutional
protection. At the pleadings stage, giving the plaintiffs every reasonable inference in
support of their causes of action and giving them the further benefit of the requirement that
the Court liberally construe their pleadings, it is the Court’s view that at this time it cannot
say as a matter of law that Plaintiffs have only pleaded a cause of action based on their
union activity in discharging their official duties as union ofhcers, and not one based only on
union status and membership See Palardy, 906 F.3d at 83 (in a pure association claim, “it
is hard to imagine a situation where a public employee’s membership in a union would be
one of his ‘official duties.”’). Thus, at the motion to dismiss stage, Plaintiffs have also

adequately pleaded that they engaged in constitutionally protected conduct through their

24

membership in, and association with, the PBA sufficient to support their First Amendment
association claim.

Finally, this Court notes that the Circuit in Palardy admitted that it has “dismissed
associational claims that [it] viewed as co-extensive with the plaintiffs free speech claim",
Palardy, 906 F.3d at 84. The Court explained:

Although Pickering, Connick, and Garcetti were cases about speech, some

circuits apply the same rubric to cases involving the associational rights of

public employees This is especially true when an employee’s freedom of
association,claim “implicate[s] associational rights in essentially the same way

and to the same degree” as his free speech claim. Sanguigni v. Pittsburgh Bd.

of Pub. Educ., 968 F.2d 393, 400 (3d Cir. 1992) (“We hold that Connick

governs [the plaintiff’s] freedom of association claim because that claim is

based on speech that does not implicate associational rights to any significantly

greater degree than the employee speech at issue in Connick.”).
ld. at 81. See also, Gorum, 561 F.3d at 185 n.4'(“[Gorum’s] associational claim is linked
closely enough with his free-speech claim to justify application of the citizen-speech and
public-concern requirements.”). At the pleadings stage, the Court is unable to determine
whether Plaintiffs’ association claims are co-extensive with Plaintiffs’ free speech claims
Therefore, the claims will all be allowed to proceed. However, there is by necessity a need,
either on summary judgment or at trial, to distinguish any association claims under Palardy
that may proceed because they are simply claims of retaliation based on union membership
with claims related to Plaintiffs’ union-related speech, see Palardy, 906 F.3d at 83 (“[U]nion-

related speech is different than mere union membership Because labor unions advocate for

their employees on a wide range of issues, the number of possible subjects for union-

25

related speech is similarly wide-ranging Conversely, union membership is a dichotomy -
either an employee is a union member, or he is not.”). As for claims that are entirely based
on allegations of retaliation based on free speech, the development of the evidence must
show, whether, under Pickering, Connick, and Garcetti, the statements made and the
actions taken were, in fact, with respect to matters of public concern and were expressed by
Plaintiffs as private citizens and not as advocates for the union or its members or as police
officers within the scope of their official duties
2. Whether Plaintiffs Have Adequately Alleged Retaliatory Action Sufficient to
Deter a Person of Ordinary Firmness from Exercising his Constitutional
Rights and a Causal Link between the Constitutionally Protected Conduct
and the Retaliatory Action
The Court turns to the other two elements necessary to succeed on any First
Amendment retaliation claim: whether the retaliatory action was sufficient to deter a person
of ordinary firmness from exercising his constitutional rights, and whether a causal link
existed between the constitutionally protected conduct and the retaliatory action,
Defendants do not address the first aforementioned element |nstead, Defendants
focus on the last element and argue that “Plaintiffs’ complaint fails to allege an unusually
suggestive time proximity between Plaintiffs’ allegedly protected speech and the suspension
of Plaintiffs and ultimate termination of Officer Duffy.” (Doc. 10, at 10).
“To establish the requisite causal connection a plaintiff usually must prove either (1)

an unusually suggestive temporal proximity between the protected activity and the allegedly

retaliatory action, or (2) a pattern of antagonism coupled with timing to establish a causal

26

link.” Lauren W. ex re/. Jean l/l/. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (citing
Krouse v. Am. Sterilizer Co., 126 F.3d 494, 503-04 (3d Cir. 1997)).

Where a plaintiff cannot establish a causal connection between his protected activity
and the retaliatory action through “unusually suggestive temporal proximity” or a “pattern of
antagonism coupled with timing,” he must show that the trier of fact could infer causation
from the “evidence gleaned from the record as a whole.” Lauren W, 490 F.3d at 267.
“Where the time between the protected activity and the adverse action is not so close as to
be unusually suggestive of a causal connection standing alone, courts may look to the
intervening period for demonstrative proof, such as actual antagonistic conduct or animus
against the employee, or other types of circumstantial evidence . . . that give rise to an
inference of causation when considered as a whole.” Marra v. Phi/a Hous. Auth., 497 F.3d
286, 302 (3d Cir. 2007) (citations omitted).

“The showing of causation is critical. Summary judgment will be granted on a First
Amendment retaliation claim when there ‘is simply no basis in the evidence’ to make the
causal link.” Garcia v. Newtown Twp., 483 F. App’x 697, 702 (3d Cir. 2012) (quoting Lauren
W, 480 F.3d at 272). lndeed, the Third Circuit has recognized that:

A court must be diligent in enforcing these causation requirements because

otherwise a public actor cognizant of the possibility that litigation might be filed

against him, particularly in an individual capacity, could be chilled from taking
action that he deemed appropriate and, in fact, was appropriate.

Consequently, a putative plaintiff by engaging in protected activity might be

able to insulate himself from actions adverse to him that a public actor should

take. The point we make is not theoretical as we do not doubt that public actors
are well aware that persons disappointed with official decisions and actions

27

frequently bring litigation against the actors responsible for the decisions or

actions in their individual capacities and the actors surely would want to avoid

such unpleasant events Thus, it would be natural for a public actor to attempt

to head off a putative plaintiff with the unwarranted expenditure of public funds

Courts by their decisions should not encourage such activity and, by enforcing

the requirement that a plaintiff show causation in a retaliation case, can avoid

doing so as they will protect the public actor from unjustified litigation from his
appropriate conduct ln this regard we recognize that often public actors such
as those in this case must make a large number of decisions in charged
atmospheres thereby inviting litigation against themselves in which plaintiffs
ask the court to second guess the actors’ decisions

Lauren W, 480 F.3d at 267-268.

Although it remains to be determined whether some or all of the actions taken by
Plaintiffs were done within the scope of their official duties as police officers or union
officials and therefore not protected, assuming at this stage in the proceedings that
Plaintiffs did engage in constitutionally protected conduct, Plaintiffs’ Complaint again barely
pleads sufficient factual allegations to warrant denial of Defendants’ motion to dismiss
However, Plaintiffs’ Complaint details a steady and continuing series of actions undertaken
by Plaintiffs over the course of more than a year wherein one or both complained on a
number of occasions about Lendacky, Foy, the possible alteration of police records the
overall state of the police department, concerns about mismanagement within the
department, and the effect of these issues on public safety. ln turn, Plaintiffs’ Complaint

also details a continuing pattern of allegedly antagonistic conduct or animus over this same

period of time, which, liberally construing Plaintiffs’ Complaint, sufficiently pleads a possible

28

causal connection between any protected activity by Plaintiffs and retaliatory actions on the
part of one or more Defendants.

Although the allegations of the Complaint prevent this Court from determining the
precise timing of certain actions by Plaintiffs and the timing of the retaliation they claim they
endured as a result of those actions the Complaint does arguably set forth a pattern of
antagonism as well as actual antagonistic conduct or animus against the employees that
may give rise to an inference of causation when considered as a whole. Thus, liberally
construing Plaintiffs’ pleadings Plaintiffs have provided sufficient factual assertions which
show “more than a sheer possibility that [] defendant[s] ha[ve] acted unlawful|y,” Conne/ly,
809 F.3d at 786.

V. CoNcLusioN

Although the Court remains skeptical that Plaintiffs will ultimately succeed on their
First Amendment claims in light of Plaintiffs’ factual pleadings and the applicable case law,
Plaintiffs’ allegations sufficiently “nudge[] their claims across the line from conceivable to
plausible,” Twomb/y, 550 U.S. at 570, to warrant a denial of Defendants’ motion to dismiss
Plaintiffs’ First Amendment claims for failure to state a claim. At this stage in the
proceedings the Court deems it prudent to allow this action to move forward so as to
establish a fully developed record such that a full evaluation can be made in light of the

evidence adduced through discovery, rather than dismissing Plaintiffs’ Complaint with leave

29

to amend, an exercise which the Court feels will not serve either the parties’ interests or the

interest of avoiding unnecessary delay.

Therefore, for the reasons set forth in this Memorandum Opinion, the Court will grant

in part and deny in part Defendants’ l\/lotion to Dismiss (Doc. 8). A separate Order follows

 

Ftoberi warrani/
United States District Court Judge

30

